Citation Nr: 1427357	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-38 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In May 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In December 2009, the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's left knee degenerative joint disease is manifested by complaints of pain, but with full extension and flexion limited to no less than 90 degrees; objective findings of lateral instability and subluxation were not shown. 

2.  The Veteran's right knee degenerative joint disease is manifested by complaints of pain, but with full extension and flexion limited to no less than 90 degrees; objective findings of lateral instability and subluxation were not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 (2013).

2.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in a September 2006 and June 2008 letters.  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the record includes the Veteran's service treatment records (STRs), VA treatment records, the hearing transcript, and VA examination reports. 

The Board notes that actions requested in the prior remand have been undertaken.  Specifically, VA treatment records were obtained, and a February 2010 VA examination was conducted.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Additionally, VA provided examinations, in January 2007 and February 2008, addressing the Veteran's bilateral knee disabilities.

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and relevant testimony concerning treatment history and symptomatology was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not suggested the existence of any additional pertinent evidence not yet received.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Service connection for a bilateral knee disability was established in a June 1988 rating decision.  The instant claim for an increased rating was filed in July 2006.  The Veteran's degenerative joint disease of the left and right knees is rated under Diagnostic Code 5010-5260.

Diagnostic Code 5010 pertains to traumatic arthritis and indicates that the condition is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved. 

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees, a 20 percent rating for limitation to 30 degrees, and a 10 percent rating for limitation to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  

Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, and a 10 percent rating for limitation to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  

The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).


Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 FR 59988 (2004).

At a January 2007 VA examination, the Veteran complained of having more knee discomfort since he was last treated in July 2006, at which time he was taking naproxen and having fairly good relief with it.  The Veteran reported working out in the field for the Department of Natural Resources doing soil testing and other field work with extensive walking, bending, and lifting on uneven ground in urban and wilderness areas.  He stated that when driving or at night, his knees are most bothersome to him.  He also complained of increasing pain and discomfort with a raw feeling in bilateral knees and stated that he can get to about lunchtime, when the pain begins to increase due to walking.  The Veteran described the pain as constant, 1/10 in morning, 3/10 by noon, and 5+/10 by evening.  He described the pain as a raw/grinding, sharp sensation and stated that he has mild swelling in the knees. 

The examiner's objective findings included the following: both knees were benign appearing, tender along the medial joint line, and had good stability.  The examiner noted flare-ups with extended use, no assistive devices, a history of arthroscopic surgery in 1986 and bilateral meniscectomy in 1978-1979, no dislocation or subluxation, and occasional heat with extended use.  Regarding the occupational and daily activities, the examiner noted that the Veteran was in the process of changing jobs due to the inability to perform duties as a result of his knee issues.  The Veteran stated he had difficulty with family activities including hiking, camping, mountain climbing, and kneeling.

The examiner noted that the Veteran is able to walk greater than one mile at his own pace and go up and down 1-2 flights of stairs with difficulty.  The Veteran denied problems with loss of balance or falls.  Regarding the Veteran's posture and gait, the examiner reported the following: straight, gait stable, smooth symmetric.  The examiner's musculoskeletal findings were: extremities properly aligned and grossly symmetric; muscle mass, tone, and strength symmetric with strength 5/5 in bilateral upper and lower extremities, without fatiguing or lack of endurance after continuous resistance greater than gravity; no clubbing, cyanosis, or pedal edema; joint exam moderate bilateral crepitance, left greater than right with functional range of motion, negative drawer test, and no medial/lateral laxity.

Active, passive, and repetitive range of motion testing was performed with the following results: left knee flexion from 0-120 degrees with pain at 110 degrees, right knee flexion from 0-125 degrees with pain at 120 degrees, and bilateral knee extension of zero degrees.  The examiner reported normal range of motion and a diagnosis of degenerative joint disease of bilateral knees, moderate impact on functional ability.

At a February 2008 VA examination, the Veteran complained of new onset of joint pain on the left side including knee, shoulder, elbow, and wrist without swelling or discoloration of the joints.  Regarding the right knee, the Veteran reported constant pain 3/10 raw burning sensation with radiculopathy of numbness and tingling in the knee region; with extended use of knee including bending, walking, twisting, lifting, sitting, etc., pain increases to 6/10 raw burning sensation without increased numbness/tingling to the right lower extremity; and knee gives out on him occasionally 3-4 times weekly without any resulting falls.  The examiner noted flare-ups with use, taking ibuprofen daily, and slight swelling which develops during the day, occurring daily, without heat or redness.  The Veteran did not use any assistive devices and denied dislocation/subluxation.

The Veteran stated: the knee condition limits his ability to run; he can still bike and walk; he has difficulty carrying heavy equipment in his job due to knee pain; he lives in a 3-level house and has difficulty with climbing stairs due to the pain; and he has difficulty hiking, playing sports, walking on uneven ground, which is when the knees give out the most.  The examiner noted that the Veteran is able to walk 2 miles daily and go up and down 1-2 flights of stairs with pain.  The Veteran reported problems with loss of balance but denied falls.  The left knee results were essentially the same except the constant pain was reported to be 4/10 raw burning sensation.

Objectively, there was left knee popping and crepitance noted.  The examiner noted there was no medial or lateral laxity or instability.  Strength was 5/5-.  The 2008 examination also included the following range of motion testing results for the left knee: passive range of motion from 0-140 degrees with pain at 110 degrees, active from 0-135 degrees with pain at 110 degrees, and repetitive from 0-135 degrees with pain at 110 degrees.  Results for the right knee were: passive from 0-140 degrees with pain at 90 degrees, active from 0-135 degrees with pain at 90 degrees, and repetitive from 0-135 degrees with pain at 90 degrees.  Extension results for both knees were the same: passive to zero degrees with constant pain present, active and repetitive to zero degrees.  

The examiner opined that the Veteran had bilateral knee degenerative joint disease with minimally reduced range of motion and pain, functional impairment with limited motion, and additional functional impairment due to pain and pain on repeated use.  The examiner stated there was no fatigue, weakness, lack of endurance, or incoordination noted.

At the May 2009 Board hearing, the Veteran stated that he has problems bending both of his knees, but he does not experience muscle spasms.  He stated that VA issued braces for both knees, but they fatigue his knees quicker than not wearing them.  The Veteran stated that he can bend his knees at the beginning of the day, but by the end of the day he keeps his knees straightened and bends at the waist to pick things up.  The Veteran stated a doctor said that, from looking at his x-rays, within the next 5 years, knee replacements will have to be started.  The Veteran reported swelling of the knees and taking ibuprofen and aspirin for pain.  He stated that his knees give out 2-3 times per week, but he has never fallen because of it.  He stated that the left knee is slightly worse than the right knee, and he described the knees giving out as feeling a sharp pain, and he does not know if it is the knee giving out or if he is just reacting to the sharp pain.  At the hearing, the Veteran stated that he understood how the rating system works and that he agrees 100 percent with the findings, but his concern was that he feels he was not properly assessed at the February 2008 examination.

In compliance with the December 2009 Board remand instructions, the Veteran was afforded another VA examination with a different VA examiner.  The examiner reviewed the claims file and performed range of motion testing.  The examiner noted that the Veteran complained of the following regarding the right knee: essentially pain-free in the morning but as the day goes on, he has increasing pain; his job is 75 percent in the office and 25 percent in the field, and in the office he has a lot walking and sitting, and when he sits for too long he gets some burning-like pain in the knees and has to stretch and move every 5 minutes; also gets this pain when he drives; walking does not bother him unless he is carrying something greater than 25 pounds when he gets a burning pain as soon as he picks up the weight; going up stairs causes pain and going down stairs does not; on a typical day, right knee pain increases to 3/10; only other symptoms he describes is a weakness, states he has to put more effort into moving the knee; gets a sensation of fatiguing of the knees, states it feels like it is going to give way but never has completely and no falls as a result; on days in the field, he does a lot of standing and walking and as long as he moves he does not get the burning pain; in the field, he also has to carry 50 pound bags of material and has to stop every 20 feet; and on field days the pain is rate 4-5/10 by the end of a typical day.

The Veteran denied swelling and redness and stated that he gets a sensation that the knee is warm but does not actually feel warm to the touch.  The Veteran reported taking ibuprofen and denied overt flare-ups but has variation during the course of the day.  The examiner noted that the Veteran denied missed work due to his knees, that he just lives with the pain and does what he needs to do, that he used to jog/run for exercise and does not anymore, nor does he feel comfortable on ladders or hunt as much as he used to.  The examiner noted that walking was limited to about 30 minutes before the Veteran has more pain and that standing is probably the most comfortable for him and is not really limited.  


The examiner noted that the Veteran's left knee has had progressive pain over 
the years pretty similar to the right knee.  The examiner's left knee notes were essentially the same as the right knee note except for the left knee pain spiking to 6/10 when the Veteran carries a 50-pound bag of material in the field.  Regarding posture, gait, and musculoskeletal observations, the 2010 examiner reported essentially the same results as in the 2007 and 2008 examinations.

Regarding knee stability, the 2010 examiner reported the anterior and posterior cruciate ligaments in both knees were stable and that collateral ligaments were stable to varus and valgus force.  McMurray test was mildly positive with increased pain in the medial compartment anterior aspect, there was retropatellar pain on grind test, and mild patellofemoral crepitus.  There was no warmth, erythema, or effusion.  Pain prior to the examination was reported as 1/10; during strength testing, there was no change during flexion (hamstrings) but increased to 2-3/10 during extension (quadriceps) with the pain being retropatellar; and pain spikes during range of motion movements reported in the 3-4/10 range with sustained pain rated 5/10 (right knee) and 4/10 (left knee) following repetitive range of motion (5 repetitions).

Range of motion test results for the left knee were: passive flexion from 0-135 degrees with spike of pain at 90 degrees and then at 130 degrees, active flexion from 0-115 degrees with pain at 100 degrees, repetitive flexion from 0-100 degrees with pain at 90 degrees, passive extension to zero degrees without change in pain, active extension to zero degrees with slight increase in pain, and repetitive extension to zero degrees with sustained increase in pain.

Range of motion test results for the right knee were: passive flexion from 0-135 degrees with spike of pain at 90 degrees and then at 130 degrees, active flexion from 0-120 degrees with pain at 100 degrees, repetitive flexion from 0-110 degrees with pain at 90 degrees, passive extension to zero degrees without change in pain, active extension to zero degrees with slight increase in pain, and repetitive extension to zero degrees with sustained increase in pain.

The 2010 examiner reported normal range of motion and diagnosis of degenerative joint disease of bilateral knees with daily pain.  He stated that there is functional impairment with limited motion and additional functional impairment due to pain and pain on repeated use.  The examiner stated there are no reported flare-ups based upon the history as given by the Veteran and review of the treatment records; he does experience daily variation of pain as it becomes more intense throughout the course of the day which is dependent upon the type of activity his doing and the duration of time spent sitting or carrying things in the 25-50 pound range.  The pain results in the Veteran being slowed at activity, but it does not preclude activity except for running for exercise.  The Veteran has decreased range of motion due to pain and increased pain with repetitive movement, and although he reported a sensation of fatiguing, it was not evident on examination and is generally associated with walking up stairs.  Regarding flare-up, the examiner opined that there were no flare-ups per se and that there is decreased range of motion due to pain and that the Veteran reported a sensation of fatiguing, but without giving way, when going up stairs in particular.

VA treatment records associated with the file reflect complaints of knee pain and treatment with Ibuprofen or, later, tramadol, but do not otherwise reflect specific findings contrary to those found on VA examinations throughout the appeal. 

Upon review of the evidence of record, the Board finds the preponderance of the evidence is against the claim for a rating in excess of 10 percent for either knee.  

The Board acknowledges that the Veteran has challenged the adequacy of the 
2007 and 2008 VA examinations, stating the examiner in 2007 intentionally left information out of the examination and that the same person interviewed him for the 2008 examination but that no range of motion evaluation was actually performed.  Review of both examination reports reflects complete examinations including range of motion studies were performed.  The results from both of those examinations are consistent with those shown on the 2010 examination conducted by a different examiner.  There is nothing other than the Veteran's unsupported assertions that the reports reflect inaccurate or false information.  Thus, the Board finds the presumption of regularity applies to these reports.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").

Moreover, even assuming for the sake of argument that the examination reports do not reflect accurate information, the 2010 examination, which has not been challenged by the Veteran, still does not support an evaluation in excess of the 10 percent ratings presently assigned.  

In this regard, during the course of the claim the Veteran's left knee flexion has been shown to be limited to, at worst, 100 degrees and his right knee flexion limited to, at worst 110 degrees, both coming after repetition.  Moreover, pain was noted at 90 degrees, bilaterally.  As noted above, to warrant an evaluation in excess of 10 percent under Diagnostic Code 5260, flexion must be limited to 30 degrees or more.  Thus, even considering the Veteran's subjective complaints and the functional limitations, none of the evidence of record shows limitation consistent with a higher rating.  

Likewise, the Veteran's extension has noted to be full on all examinations, although it was noted to be painful on the 2010 examination.  However, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell, 25 Vet. App. 32.  In the absence of functional loss of extension consistent with limitation to at least 10 degrees, there is no basis for a higher rating or separate rating under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (69 FR 59988 (2004)).

The Board has also considered whether a higher rating or separate rating can be assigned under Diagnostic Code 5257.  Under that Code, recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a.  The Board acknowledges that during the course of the claim the Veteran has reported that his knees occasionally give out, although he did note he was not sure if it was actual giving out or merely sharp pain.  Regardless, the Veteran's knees have been found to be stable on all examinations.  Most recently, the 2010 examiner reported the anterior and posterior cruciate ligaments in both knees were stable and that collateral ligaments were stable to varus and valgus force.  While McMurray test and grind test were noted to be mildly positive on that examination, the manifestation was pain, not instability, and pain is already being compensated under Diagnostic Code 5260.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  Accordingly, as the examination findings reflect the knees are stable, a higher or separate rating is not warranted under Diagnostic Code 5257.

Finally, the Board has considered whether any other Diagnostic Codes would warrant a higher evaluation than presently assigned.  However, the record does not reflect the Veteran has dislocated semilunar cartilage or malunion/nonunion of the tibia or fibula.  Further, as the Veteran has motion of his knee, ankylosis is clearly not shown.  Accordingly, Diagnostic Codes 5258, 5262 and 5256 are not for application.  See 38 C.F.R. § 4.71a.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his bilateral knee disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for ratings in excess of 10 percent for right and left knee degenerative joint disease.

The Board has also considered whether the Veteran's knee disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss to include factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities, to include the knees, contemplate a wide variety of manifestations and functional loss. 

Given the variety of ways in which the rating schedule contemplates functional loss for knee disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In any event, to the extent that any complaints related to his knees are not contemplated by the rating criteria considered, the evidence does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  See Thun, supra.  The Veteran does not contend, and the evidence of record does not suggest, that his bilateral knee disabilities have caused him to miss work or have resulted in any hospitalizations.  Indeed, during the 2010 examination, the Veteran denied missing work due to his knees.  Thus, the Veteran's service-connected bilateral knee disabilities do not result in marked interference with employment or frequent periods of hospitalization, and referral would not be warranted.  



ORDER

A disability rating in excess of 10 percent for degenerative joint disease of the left knee is denied.

A disability rating in excess of 10 percent for degenerative joint disease of the right knee is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


